Honorable H. A. Hodges               Opinion No. O-4739
County Auditor
Williamson  County                   Re:   Interest on judgment in eminent      do-
Georgetown,  Texas                         main case under facts stated.

Dear Sir:

              ,Your request for opinion has been received and carefully      con-
sidered   by this department..  We quote from your request as follows:

              “I shall ,appreciate an opinion from your department
      relative to the’ date to which interest is to be paid by the
      County(Pla&tiff)     when a judgment is rendered against it,
      that is whether or not it is to the date the money is placed
      in trust to the County Clerk, or to the date of acceptance   by
      the Defendant.

             “This County entered condemnation      proceedings  for
      land for a right-of-way    for a State Highway, the Special Com-
      missioners   made the award which the defendant refused to ac-
      cept and entered suit for more money, however the jury awarded
      less money than was awarded by the Special Commissioners,
      the Defendant refused to accept and the funds were placed by
      the County with the County Clerk, then the Defendant appealed
      to the Court of Civil Appeals, the judgment was affirmed by the
      Appeals Court and the Defendant now requests payment of the
      award by the jury plus 6% interest from Sept, 25th, 1940 to date.
      The judgment in the County Court being, as follows -, ’
      (names) do have and recover of and from the said State of Texas
      and county of Williamson      the sum of EIGHT HUNDRED NINETY
      EIGHT AND 50/100       ($898.50)   DOLLARS with interest thereon
      from this date until paid at the rate of six per cent per ann.um.’

               “It is my opinion that the County is obligated to pay interest
      only to the date the Tender was made (Being the date deposited
      with the County Clerk), and not during the time the case was be-
      fore the Appeals Court.      The County complied with the law and
      fulfilled its obligation when the deposit with the County Clerk was
      made.      The matter of delay was occasioned   by the Defendant ap-
Honorable   H. A. Hodges,       Page    2 (O-4739)




      pealing the award and it appears to me that he is not en-
      titled to interest during the term of the appeal especially
      as he refused to accept the payment from the County at
      the time stated.

             “Now this question-,   In such a case as above stated
      is the County obligated to pay interest on a judgment rendered
      against it to the date of acceptance by the Defendant, or just
      for the time from the award until the money was Tendered
      and refused and then placed in trust with the County Clerk?

             “I shall appreciate        your opinion at your very earliest
      convenience.”

               You state in your letter      that the judgment       of the county court   ad-
judging interest from date of judgment until paid was affirmed by the Court
of Civil Appeals.   We assume from your letter that the case did not go to the
Supreme Court and that the judgment of the Court of Civil Appeals finally
disposes  of the case.  If this be true the judgment must be paid according to
its terms regardless   of whether it was originally  erroneous.

                                               Yours    very truly

                                       ATTORNEYGENERALOF                TEXAS




                                       BY      /s/     Wm. .T. Fanning
                                              Wm.     J. Fanning
APPROVED       AUG.   5, 1942                        Assistant

/s/   Gerald   C. Mann

ATTORNEY        GE,NERAL    OF TEXAS

WJF:GO:da                                                   APPROVED   OPINION
                                                        COMMITTEE   BY BWB, CHAIR-
                                                                  MAN